Citation Nr: 0504997	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by dizziness.  

2.  Entitlement to service connection for major depression.  

3.  Entitlement to service connection for a disability of the 
right hand.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
headaches, dizziness as secondary to hypertension, 
depression, and a right hand disability.  He responded by 
filing a November 2002 Notice of Disagreement regarding these 
issues, and was sent a December 2003 Statement of the Case.  
He then filed a December 2003 VA Form 9, perfecting his 
appeal of these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the claims folder, the veteran was awarded 
Social Security Disability benefits in December 1999.  
However, the medical records associated with his Social 
Security claim have not been obtained by VA.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  These efforts include obtaining 
pertinent federal government records when such records are 
made known to VA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In the present case, the records associated 
with the veteran's Social Security Disability claim must be 
obtained prior to any final adjudication of his pending VA 
claim.  

Next, the Board notes that the veteran has reported receiving 
VA medical treatment beginning in approximately 1978, shortly 
after his service separation.  However, no VA treatment 
records prior to the early 1990's have been requested or 
obtained.  Because VA has a statutory obligation to assist 
veterans in obtaining evidence, especially VA medical 
records, a remand is necessary in order to obtain any VA 
treatment records immediately after his June 1976 service 
separation.  If no such records are available, this fact 
should be noted for the record.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.	The RO should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

2.	The RO should obtain the records 
related to the veteran's VA medical 
treatment at the Miami VA medical center 
for the period from 1976-1993.  If no 
such records are available, that fact 
should be noted for the record.  

3.	Thereafter, the RO must review any 
additional evidence added to the record 
subsequent to the most recent 
Supplemental Statement of the Case, and 
reconsider the veteran's pending service 
connection claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




